DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive and store a plurality of traveler profiles wherein each traveler profile comprises one or more travel activity packets; access a first traveler profile and a first travel activity packet; access a monitoring optimizer [log], wherein the monitoring optimizer [log] comprises a learning mechanism and predictive data related to travel; associate a first travel activity packet with a first set of predictive data, wherein the first set of predictive data comprises a subset of the predictive data related to the first travel activity packet; search at a set of search intervals, wherein the set of search intervals are based at least in part on the first set of predictive data; identify a first pricing for at least a portion of the first travel activity packet; generate a first qualitative score for the first pricing based at least in part on the first set of predictive data, wherein the qualitative score indicates a 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a traveler server”; “a monitoring server configured to: access the traveler server”; “access a plurality of remote servers hosted by one or more travel vendor”; “the plurality of remote servers”; “wherein the first pricing is provided by at least a portion of the plurality of remote servers”; “database” and “machine learning mechanism”. Each of the additional limitations is recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 2/12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (monitoring server is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3/13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (one or more of the plurality of remote servers, third party databases and a monitoring database and monitoring server are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 4-8 and 14-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 9-10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (purchase server is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Novelty and Non-obviousness
No prior art was applied to the claims because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of “generate a first qualitative score for the first pricing based at least in part on the first set of predictive data, wherein the qualitative score indicates a relative quality of the first pricing based on trends identified by the machine learning mechanism utilizing the predictive data and the first travel activity packet; and generate a first likelihood of purchase score based at least in part on the first 25qualitative score, the first travel activity packet, the first set of predictive data, and the trends identified by the machine learning mechanism utilizing the predictive data, wherein the likelihood of purchase score indicates a relative likelihood of purchase for the at least a portion of the first travel activity packet at the first pricing.”
The closest prior art is Meghji (US 2013/0339070). Meghji is directed towards dynamic price monitoring scheduling systems. It discloses “associate a first travel activity packet with a first set of predictive data, wherein the first set of predictive data comprises a subset of the predictive data related to the first travel activity packet” (paragraph 46-60, fig. 7-11). Before searching for an updated prices of a monitored ticket, it calculates a search interval for the monitored ticket using price volatility factors (predictive data). 
The closest prior art is Crean (US 2008/0114622). Crean is directed to a system and method of protecting prices. Crean discloses a prediction of the likely trends in matching itinerary prices, a degree of confidence in the prediction, a recommended action based on the prediction, and a historical price graph. Examiner interprets the degree of confidence as first qualitative score for the first pricing. However, Crean does not disclose that the degree of confidence is based on the same predictive data as taught in Meghi nor does it teach that “wherein the qualitative score indicates a relative quality of the first pricing based on trends identified by the machine learning mechanism utilizing the predictive data and the first travel activity packet” and a person of ordinary skill in the art would not have a motivation to combine the two references. 
Crean also teaches “generate a first likelihood of purchase score based at least in part on the first qualitative score, the first travel activity packet, wherein the likelihood of purchase score indicates a relative likelihood of purchase for the at least a portion of the first travel activity packet at the first pricing.” Examiner interprets the “recommendation to buy” as a “likelihood of purchase score” which is based on the first qualitative score and the travel parameters. However, Crean does not disclose that the likelihood of purchase score is based on the first set of predictive data and the trends identified by the machine learning mechanism utilizing the predictive data that is taught by Meghji. 
The closest prior art is William Groves, “on Optimizing Airline Ticket Purchase Timing”, published by ACM Transactions on Intelligent Systems and Technology in 2015, hereinafter “Groves”. It is directed towards using machine learning in order to determine the best time to purchase an airline ticket. Groves discloses “generate a first likelihood of purchase score based 
The closest prior art is Oren Etzioni, “To Buy or Not to Buy: Mining Airfare Data to Minimize Ticket Purchase Price”, published by SIGKDD in 2003, hereinafter “Oren”. Oren discloses “generate a first likelihood of purchase score, the first travel activity packet, the first set of predictive data, and the trends identified by the machine learning mechanism utilizing the predictive data, wherein the likelihood of purchase score indicates a relative likelihood of purchase for the at least a portion of the first travel activity packet at the first pricing.” However, similar to Groves, it does not disclose that the first likelihood of purchase score is based on the first qualitative score. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628